Case 1:20-cr-10053-PBS Document1 Filed 02/20/20 Page 1 of 4

SEALED

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
a
UNITED STATES OF AMERICA Criminal No. JOCL 1006 5
Vv. Violations:

PHAEDRA M. SHEETS, Counts One and Two: Theft of Government

)

)

)

)

)

) Money

) (8 U.S.C. § 641)
Defendant )
) Forfeiture Allegation
)
)

(18 U.S.C. § 981(a)(1)(C) and
28 U.S.C. § 2461)
INDICTMENT
COUNT ONE
Theft of Government Money
(18 U.S.C. § 641)
The Grand Jury charges:
From in or about December 2009, and continuing through in or about September 2018, in
the District of Massachusetts, the defendant,
PHAEDRA M. SHEETS,
did, on a recurring basis, knowingly and willfully embezzle, steal, purloin, and convert to her use
and the use of another, any money and thing of value of the United States and of any department
and agency thereof, in a total amount greater than $1,000, namely, Social Security benefits, having

a value of approximately $71,636.40.

All in violation of Title 18, United States Code, Section 641.
Case 1:20-cr-10053-PBS Document 1 Filed 02/20/20 Page 2 of 4

COUNT TWO
Theft of Government Money
(18 U.S.C. § 641)

The Grand Jury further charges:

From in or about November 2009, and continuing through in or about September 2018, in
the District of Massachusetts, the defendant,

PHAEDRA M. SHEETS,

did, on a recurring basis, knowingly and willfully embezzle, steal, purloin, and convert to her use
and the use of another, any money and thing of value of the United States and of any department
and agency thereof, in a total amount greater than $1,000, namely, Supplemental Nutrition

Assistance Program benefits, having a value of approximately $13,923.

All in violation of Title 18, United States Code, Section 641.
Case 1:20-cr-10053-PBS Document1 Filed 02/20/20 Page 3 of 4

 

FORFEITURE ALLEGATION
(18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))
The Grand Jury further finds:
1. Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Section 641, set forth in Counts One and Two, the defendant,

PHAEDRA M. SHEETS,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),
and Title 28, United States Code, Section 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the offenses. The property to be forfeited
includes, but is not limited to, the following asset:

a. $85,559.40 in United States currency, to be entered in the form of a forfeiture
money judgment.

2. If any of the property described in Paragraph 1, above, as being forfeitable
pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States
Code, Section 2461(c), as a result of any act or omission of the defendant --

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other
property of the defendant up to the value of the property described in Paragraph 1 above.

All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).
Case 1:20-cr-10053-PBS Document 1 Filed 02/20/20 Page 4 of 4

A TRUE BILL:

)

FO ERSON OF THE GRAND JURY

KAREN BURZY@KI
SPECIAL ASSISTANT U.S. ATTORNEY

District of Massachusetts: FEBRUARY XO , 2020

    

Returned into the District Court by the Grand Jurors and filed.
